Citation Nr: 1427922	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  13-28 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a torn abdominal muscle.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 16, 1974, to July 31, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

In September 2013, the Veteran submitted a timely substantive appeal to the Board via a VA Form 9, on which he indicated that he wanted a Board hearing at the Board's offices in Washington, D.C.  The Veteran was scheduled for that hearing on June 12, 2014.  However, in a personal statement received by the Board in May 2014, the Veteran indicated that he was unable to travel to the Board's offices in Washington, D.C. for the hearing, and requested that he be rescheduled instead for a videoconference hearing.  

A hearing on appeal will be granted if an appellant expresses a desire to appear in person.  The Board shall decide an appeal only after providing the appellant an opportunity for a hearing.  38 C.F.R. § 20.700 (2011); 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013).  In light of the Veteran's timely request to reschedule, remand of this matter is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO.  Notify the Veteran and representative of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

